Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Each of the undersigned officers of American Realty Investors, Inc., a Nevada corporation (the “Company”) hereby certifies pursuant to 18 U.S.C. Section1350 that: (i) The Company’s Quarterly Report on Form 10-Q for thesix months ended June 30, 2013, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (ii) The information contained in the Company’s Quarterly Report on Form 10-Q for thesix months ended June 30, 2013, fairly presents in all material respects, the financial condition and results of operations of the Company, at and for the periods indicated. Dated: August 14, 2013 /s/ Daniel J. Moos Daniel J. Moos PresidentandChiefExecutive Officer (Principal Executive Officer) Dated: August 14, 2013 /s/ Gene S. Bertcher Gene S. Bertcher Executive Vice President and Chief Financial Officer (Principal Financial Officer)
